internal_revenue_service number release date index number ---------------------------------------- ---------------------------- ---------------------------------- ---------------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-150713-06 date june legend ---------------------------------------------------- ------------------------------------------------------------ -------------------------- --------------------------------- -------------------------- ------------------------ -------------------------------------------- ------- ---------------------- -------------------------- ------------------------ ---------------------------- ----------------------------------------------- ----------------------------------------- husband wife brother son daughter accountant business year date date date a building building dear -------------- requesting an extension of time under sec_301 of the procedure and administration regulations to make a new election to include building as a qualifying family owned business_interest under sec_2057 husband and wife died simultaneously in an airplane crash on date wife’s will designated her brother brother as sole beneficiary of her estate husband died this is in response to your date letter and other correspondence the facts are as follows son and daughter in their role as co-administrators of husband’s estate relied at the time of their death husband and wife were employees and shareholders plr-150713-06 intestate and his children from a previous marriage son and daughter were assigned through the laws of intestacy as equal beneficiaries of his estate all community assets were allocated to each estate of business business was a closely_held_c_corporation with all issued stock vested equally in the names of husband and wife as community_property husband and wife also owned as community_property building that serves as the location of business son and daughter continue to operate business with no plans to sell liquidate or otherwise dispose_of business completely on accountant to provide guidance and to execute the necessary filings accountant timely filed the estate_tax_return for husband with an extension on date at the direction of accountant son and daughter made the sec_2057 election for the stock of business and a the reported value of the stock and a exceeded of the adjusted_gross_estate accordingly accountant decided not to include building as a qualified family owned business_interest during year husband’s form_706 underwent examination the examination determined that mortgages for building and building were incorrectly reported as non-recourse debt that had been netted against the market values of the real properties on schedule a the examination modifications to gross-up the properties on schedule a and to report the mortgages on schedule k caused the adjusted_gross_estate to increase the reported value of the stock and a no longer exceeded of the adjusted_gross_estate so the qualified family owned business_interest deduction was disallowed the co-administrators executed a form_890 waiver_of_restrictions_on_assessment_and_collection of deficiency and acceptance of overassessment - estate gift and generation-skipping_transfer_tax on date the co-administrators filed form_843 claim_for_refund and attached supplemental form_706 the supplemental form_706 reports valuation expense and format revisions as determined by the auditor also reported on the supplemental form_706 is the inclusion of building along with the stock of business and a as qualifying family owned business interests new election to include building as a qualifying family owned business_interest under sec_2057 decedent who is a citizen or resident_of_the_united_states you have requested a ruling for an extension of time under sec_301 to make a sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2057 provides that the deduction allowed by sec_2057 shall not sec_2057 provides that for purposes of the tax imposed by sec_2001 in sec_2057 provides generally that sec_2057 shall apply to an estate if a plr-150713-06 the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent exceed dollar_figure the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of sec_2032a by the decedent or a member of the decedent's family in the operation of the business to which such interests relate described in this paragraph are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent's family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply after date sec_2057 provides that sec_2057 will not apply to estates of decedent's dying sec_2057 provides that the qualified family-owned business interests sec_2057 provides generally that for purposes of sec_2057 the term plr-150713-06 sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 the election shall be made in such manner as the secretary shall by regulations prescribe which provide that in any case in which the executor makes an election under sec_2032a and submits the agreement referred to in sec_2032a within the time prescribed the executor will have a reasonable period of time not exceeding days after notification of such failure to provide such information sec_2032a provides that the secretary shall prescribe procedures sec_20_2032a-8 of the estate_tax regulations provides in part that an election under sec_2032a need not include all real_property included in an estate that is eligible for special_use_valuation but sufficient property to satisfy the threshold requirements of sec_2032a must be specially valued under the election under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the co-administrators acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore an extension of time is granted until days from the date of this letter to include building as a qualifying family based on the facts submitted and the representations made we conclude that sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-150713-06 owned business_interest under sec_2057 this election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
